DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2010/0066056).  Regarding claims 1, 15-16, 19, Li teaches an adjustable chair support system (10, see Figure 1) comprising: a first seat back support member spaced from a second seat back support member (see vertical canes of the wheelchair back in Figure 1 having item 13 attached thereto and item 20 thereon); and a seat back tensioning assembly (40) extending between the first and second seat back support members (see Figures 1-5), the seat back tensioning assembly including: an adjustable tension member (13 – see paragraph [0018]); and a cable (17), wherein the cable extends between the first and second seat back support members a plurality of times (see Figure 2), and wherein the adjustable .

Regarding claims 2-3, 17, Li teaches wherein the length of the cable (17) extending between the first and second seat back support members decreases in response to actuation of the adjustable tension member in a first direction (when item 13 rotates and places more tension on the cable, 17, the length of the cable will decrease, thus becoming more taut while the tension is increased).

Regarding claim 4, Li teaches wherein the length of the cable (17) extending between the first and second seat back support members increases in response to actuation of the adjustable tension member (13) in a second direction (when item 13 rotates and decreases tension on the cable, 17, the length of the cable will increase, thus becoming less taut while the tension is decreased).

Allowable Subject Matter
Claims 5-8, 10, 13, 18, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22-24 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636